DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or are canceled from the claim: 
“an apparel sizing system” as recited in claim 2;
“a trouser portion having a third garment portion size that is the same size as the first garment portion or the same size as the second garment portion” as recited in claim 9;
No new matter should be entered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because the abstract uses implied phrasing in line 1 in the recitation, "is provided". Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 3- 6, 9-11, 13, and 18 are objected to because of the following informalities:  
Claim 1, “wherein:” should read “wherein”; 
Claim 3, “wherein:” should read “wherein”;
Claim 3; “an apparel sizing system” should read “the apparel sizing system”;
Claim 4 should be revised to better recite the Markush claim format for the garments as follows: “which are attached, the garment further comprises a tee, blouse, shirt, dress, blazer, coat, functional outerwear, non-functional outerwear, knitwear, undergarment, sleepwear, swimwear, active wear, formal wear, and uniform.”;
Claim 5, “wherein:” should read “wherein”;
Claim 6, “wherein the at least one sleeve” should read “wherein at least one of the garment sleeved portions”;
Claim 9, “a third garment portion comprising a trouser portion having a third garment portion size” should read “a third garment portion comprising a trouser portion having a size”;
Claim 10 should be revised to better recite the Markush claim format for the garments as follows: “The two sizes in one garment of claim 3 further comprises at least a woven fabric, knitted fabric, and combinations thereof.”; 
Claim 11, the material “cotton” should only be listed once;
Claim 11 should be revised to better recite the Markush claim format for the garments as follows: “The two sizes in one garment of claim 10 further comprises at least a fabric of linen, denim…”;
Claim 11, “Lycra®” should read “spandex” or “elastane”;
Claim 13, “countries’” should read “country’s”;
Claim 18, “Lycra®” should read “spandex” or “elastane”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On pages 1-2, paras. [0003]-[0004], applicant addresses the differences of sizing systems being among countries and predetermined retail size charts, but does not disclose a size chart or sizing convention with specific dimensions for which the claimed invention depends upon. Applicant is respectfully advised to clarify what constitutes as an apparel sizing system. For the purposes of examination, “an apparel sizing system” is any size or any sizing system. For these reasons, the claim limitation fails to comply with the written description requirement.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On pages 1-2, paras. [0003]-[0004], applicant addresses the differences of sizing systems being among countries and predetermined retail size charts, but does not disclose a size chart or sizing convention with specific dimensions for which the claimed invention depends upon. Applicant is respectfully advised to clarify what constitutes as an apparel sizing system. For the purposes of examination, “an apparel sizing system” is any size or any sizing system. For these reasons, the claim limitation fails to comply with the written description requirement.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On page 10, para. [0036], applicant provides a description of a pair of trousers connected to the garment, but does not disclose that the trousers portion is the same size as the second garment portion. Additionally, drawings were not provided for the trousers of the third garment portion, or the trousers with the body and sleeve portions. Applicant is respectfully advised to disclose how the trousers portion is the same size as the first and second garment portion. For the purposes of examination, the trousers can be any size within any sizing system. For these reasons, the claim limitation fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites “a garment which may be constructed within an array of apparel”, which is rejected as being indefinite or failing to particularly point out and distinctly claim specifically how one garment is structured within an array of apparel. The recitation “an array of apparel” renders an indefinite amount of apparel items. Additionally, because the recitation “may” is unclear, applicant is respectfully advised to clarify whether the garment is constructed within an array of apparel, or not. Applicant is respectfully advised to clarify the meaning of “an array of apparel” and how the garment is structured within an indefinite number of clothing items. For the purposes of examination, examiner interprets the recitation broadly as a garment that is structured to be any type of apparel. 
Claim 2 is rejected as being indefinite or failing to particularly point out and distinctly claim the sizing system in the recitation “chosen from an apparel sizing system selected from Women’s or Junior’s Apparel Sizes, and Men’s or Junior Men’s Sizes”. The labeling of sizes does not provide specific dimensions and therefore subjective because sizes vary from one manufacturer to the next, among different countries, and are subject to change over time. Applicant is advised to clarify how sizes are chosen, from which sizing system are the sizes are chosen, and how someone would distinguish the different portion size labels when the article of clothing is in final form. For the purposes of examination, examiner interprets that any size can be used in a sizing system.
Claim 3 is rejected as being indefinite or failing to particularly point out and distinctly claim the sizing system. The labeling of sizes does not provide specific dimensions and therefore subjective because sizes vary from one manufacturer to the next, among different countries, and are subject to change over time. Applicant is advised to clarify how sizes are chosen, from which sizing system are the sizes are chosen, and how someone would distinguish the different portion sizes when the article of clothing is in final form. For the purposes of examination, examiner interprets that any size can be used in a sizing system.
Claim 5 is rejected as being indefinite or failing to particularly point out and distinctly claim how the garment sleeved portion is different than the second garment portion. Applicant is advised to clarify where the garment sleeved portion is structurally located in the second garment portion. For the purposes of examination, examiner interprets the garment sleeved portion is the same as the second garment portion. 
Claim 6 is rejected as being indefinite or failing to particularly point out and distinctly claim the meaning of “at least one sleeve comprises a first sleeve and a second sleeve.” Applicant is advised to clarify if the garment sleeve portion can attach to both a first and second sleeve or that a sleeve is connected to one or two other sleeves. For the purposes of examination, examiner interprets that a sleeve portion can only be structurally attached to either a first sleeve or a second sleeve, but not both sleeves at the same time.
Claim 12 is rejected as being indefinite or failing to particularly point out and distinctly claim how a single garment can have different apparel and style in the same garment Applicant is respectfully advised to clarify whether the same garment includes multiple garments and how a design would affect the garments. Additionally, applicant is also advised to clarify the meaning of style; does style mean colors, designs, or fabric material in this context? For the purpose of examination, examiner interprets that the design of the first garment portion can be different than the design of the second garment portion.
Claim 13 is rejected as being indefinite or failing to particularly point out and distinctly claim which apparel sizing system is based on multiple standards followed by multiple countries. Additionally, the labeling of sizes does not provide specific dimensions and therefore subjective because sizes vary from one manufacturer to the next, among different countries, and are subject to change over time. Applicant is respectfully advised to clarify how sizes are chosen, from which sizing system are the sizes are chosen, and how someone would distinguish the different portion sizes when the article of clothing is in final form. For the purposes of examination, examiner interprets that any size can be used in a sizing system.
Claim 14 is rejected as being indefinite or failing to particularly point out and distinctly claim the meaning of “any style”. Applicant is respectfully advised to clarify whether style means colors, designs, fabric material? For the purposes of examination, examiner interprets that style is a design.
Claim 14 is rejected as being indefinite or failing to particularly point out and distinctly claim what the meaning of “and combination”. Applicant is respectfully advised to clarify what the combination is made of or combined with, or whether “and combination” refers to an attachment method to combine the design, form, shape, and length of the garment. For the purposes of examination, examiner interprets that the garment can have a combination of designs, forms, shapes, and lengths.
Claim 16 is rejected as being indefinite or failing to particularly point out and distinctly claim the meaning of a fabric combination. Applicant is respectfully advised to clarify if there a seam used, if the different fabrics woven together, or how the fabrics connected to one another to make a combination? For the purposes of examination, examiner interprets that the fabrics are woven to make a combination.
Claim 18 contains the trademark/trade name Lycra.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe spandex or elastane and, accordingly, the identification/description is indefinite. Any amendment to the specification to rectify the issue should additionally use generic terminology.
Claim 20 is rejected as being indefinite or failing to particularly point out and distinctly claim the meaning of stitch type and technique in the garment structure. Applicant is respectfully advised to clarify a specific technique used for the garment structure. For the purposes of examination, examiner interprets that a technique for the garment structure is a stitch or that the garment is sewn.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 19 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. The claim does not further define a particular structure of the garment. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12-16, and 19-20 are rejected, insofar as is definite, under 35 U.S.C. 102(a)(1) as being anticipated by Spathas (Application Publication No. WO 2017/051206 A1).
Regarding claim 1, Spathas teaches a two sizes in one garment (Fig. 116) which may be constructed within an array of apparel for all genders (p. 4 lines 30-35), the garment comprising: 
a first garment portion (see highlighted portion in the annotated Fig. 116 below); 
a second garment portion (see annotated Fig. 116 below); 
wherein the first garment portion has a first apparel size (see highlighted first garment portion in the annotated Fig. 116 below), the second garment portion has a second apparel size (see annotated Fig. 116 below); and the first apparel size is a different apparel size than the second apparel size (see annotated Fig. 116 below, where the first garment portion is a relatively different size compared to the second garment portion; p. 6 lines 46-49 and p. 7 lines 1-2).  

    PNG
    media_image1.png
    782
    527
    media_image1.png
    Greyscale

Regarding claim 2, Spathas teaches the two sizes in one garment of claim 1 wherein the first and second apparel size are chosen from an apparel sizing system selected from Women's or Junior's Apparel Sizes, and Men's or Junior Men's Sizes (p. 1 lines 33-37).  
Regarding claim 3, Spathas teaches the two sizes in one garment of claim 1 wherein the first apparel size and the second apparel size are chosen from an apparel sizing system selected from Women's or Junior's Apparel Sizes 0-24, Women's or Junior's Apparel Sizes XXS-XXL, Women's or Junior's Apparel Sizes 1XL-4XL, Men's or Junior's Apparel Sizes 28- 50, Men's or Junior's Apparel Sizes XS-XXL, and Men's or Junior's Apparel Sizes 1XL-5XL; and the first apparel size and the second apparel size are a different apparel size in the same apparel sizing system (p. 1 lines 33-41).  Page 3 of 11Application No. 16/974,368
Regarding claim 4, Spathas teaches the two sizes in one garment of claim 3 comprising the first garment portion and the second garment portion which are attached to form a garment selected from Tees, blouses, shirts, dresses, blazers, coats, functional outerwear, non-functional outerwear, knitwear, undergarments, nightwear (sleepwear), swimwear, activewear, formal wear, and uniforms (p. 1 lines 42-49).  
Regarding claim 5, Spathas teaches the two sizes in one garment of claim 3 wherein the first garment portion comprises a garment body (see highlighted first garment portion in the annotated Fig. 116 below); and the second garment portion comprises a garment sleeved portion (see annotated Fig. 116 below where the garment sleeved portion is the second garment portion), the garment sleeved portion further comprising at least one sleeve (see annotated Fig. 116 below).  

    PNG
    media_image2.png
    782
    589
    media_image2.png
    Greyscale

Regarding claim 6, Spathas teaches the two sizes in one garment of claim 5 wherein the at least one sleeve comprises a first sleeve and a second sleeve (see annotated Fig. 116 above in claim 5).  
Regarding claim 7, Spathas teaches the two sizes in one garment of claim 5 wherein the first garment portion has a larger size than the second garment portion (Fig. 116 where the wider body portion as depicted by the dotted lines can be selected with the narrowest sleeves depicted with solid lines; and p. 9 lines 24-49, where the garment can accommodate excess fat in the waist area of the body portion with a smaller, disproportionate shoulder or limb portion).  
Regarding claim 8, Spathas teaches the two sizes in one garment of claim 5 wherein the first garment portion has a smaller size than the second garment portion (Fig. 116 where the slimmer body portion as depicted by the solid lines can be selected with the wider sleeves as depicted by dotted line; and p. 11 lines 1-4 where the body portion can be changed to a smaller size).  
Regarding claim 9, Spathas teaches the two sizes in one garment of claim 6 further comprising a third garment portion comprising a trouser portion (Fig. 117) having a third garment portion size (see annotated Fig. 117 below, where the trouser portion replaces the lower body portion as shown in Fig. 116) that is the same size as the first garment portion or the same size as the second garment portion (where all portions are of the same size, depicted by solid lines of  Fig. 117).  

    PNG
    media_image3.png
    441
    423
    media_image3.png
    Greyscale

Regarding claim 12, Spathas teaches the two sizes in one garment of claim 1 constructed within numerous styles and designs for various apparel (p. 1 lines 34-37).  Page 4 of 11Application No. 16/974,368
Regarding claim 13, Spathas teaches the two sizes in one garment of claim 1 wherein the first apparel size and the second apparel size are chosen from an apparel sizing system based on a countries' standard clothing size system (p. 5 lines 7-11).  
Regarding claim 14, Spathas teaches the two sizes in one garment of claim 1 provided in a garment of any style, form, shape, length, and combination (p. 1 lines 31-37).  
Regarding claim 15, Spathas teaches the two sizes in one garment of claim 1 made of at least one fabric (p. 1 lines 18-20).  
Regarding claim 16, Spathas teaches the two sizes in one garment of claim 15 wherein the at least one fabric comprises a fabric combination (p. 1 lines 17-23).  
Regarding claim 19, Spathas teaches the two sizes in one garment of claim 1 made of in any configuration (Fig. 116).  
Regarding claim 20, Spathas teaches the two sizes in one garment of claim 1 made with any stitch type and technique (p. 24 line 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spathas (Application Publication No. WO 2017/051206 A1) in view of Messier et al. (Application Publication No. US 2018/0110268 A1). 
Regarding claim 10, Spathas discloses the two sizes in one garment of claim 3 is made of a variety of fabrics (p. 1 lines 45-46). 
Spathas fails to directly disclose that the garment is made of at least one fabric selected from woven fabrics, knitted fabrics and combinations thereof.  
However, Messier teaches a convertible garment made of at least one fabric selected from woven fabrics, knitted fabrics and combinations thereof (para. [0016], using woven fabrics).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric of Spathas with a woven fabric, as taught by Messier, in order to use a more durable or rigid material for the garment structure.
Regarding claim 11, Messier further teaches the two sizes in one garment of claim 10 wherein the at least one fabric is selected from linen, denim, cotton, twill, satin, chiffon, lace, mesh, wool, cotton, silk, fleece, jersey, velvet, nylon, polyester, Lycra®, fabric blends and combinations thereof (para. [0016] with nylon, or fleece, or a combination thereof).
Regarding claim 17, Spathas discloses the two sizes in one garment of claim 15 is made of a variety of fabrics (p. 1 lines 45-46). 
Spathas fails to directly disclose that the garment is made of at least one fabric selected from woven fabrics, knitted fabrics and combinations thereof.  
However, Messier teaches a convertible garment made of at least one fabric selected from woven fabrics, knitted fabrics and combinations thereof (para. [0016], using woven fabrics).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric of Spathas with a woven fabric, as taught by Messier, in order to use a more durable or rigid material for the garment structure.
Regarding claim 18, Spathas discloses the two sizes in one garment of claim 15 wherein the at least one fabric.
Spathas fails to directly disclose that the fabric is selected from linen, denim, cotton, twill, satin, chiffon, lace, mesh, wool, cotton, silk, fleece, jersey, velvet, nylon, polyester, Lycra®, fabric blends and combinations thereof.  
However, Messier teaches that a fabric is selected from linen, denim, cotton, twill, satin, chiffon, lace, mesh, wool, cotton, silk, fleece, jersey, velvet, nylon, polyester, Lycra®, fabric blends and combinations thereof (para. [0016] with nylon, or fleece, or a combination thereof).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric of Spathas with nylon, as taught by Messier, in order to increase elasticity to the fabric material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732